KLEIN, J.
Appellant is the defendant in a suit for personal injuries. He appeals an order granting appellees’/plaintiffs’ motion to freeze his assets so that he cannot dissipate them prior to judgment. We agree with appellant that this order amounts to an injunction and that it was error. At least one requisite for an injunction, no adequate remedy at law, is missing, because plaintiffs can obtain a final judgment. The test of whether this is an adequate remedy at law is whether the judgment can be obtained, not whether it is collectible. Stewart v. Manget, 132 Fla. 498, 181 So. 370 (1938); Oxford Int'l Bank and Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So.2d 54 (Fla. 3d DCA 1979) and cases cited therein. Reversed.
STONE and HAZOURI, JJ., concur.